May 16, 2008


Mr. Lawrence  Higgins
Wynne Unit
TDC #1060189
Huntsville, TX 77349
Mr. James Farren
Randall County Criminal District Attorney
2309 Russell Long Blvd., Suite 120
Canyon, TX 79015

RE:   Case Number:  06-0917
      Court of Appeals Number:  07-05-00004-CV
      Trial Court Number:  50,468C

Style:      LAWRENCE HIGGINS
      v.
      RANDALL COUNTY SHERIFF'S OFFICE

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Jo Carter|
|   |             |
|   |Ms. Peggy    |
|   |Culp         |